MEMORANDUM **
Kirk and Susan Whitcombe appeal pro se the dismissal of their action seeking to set aside orders issued by Washington state courts in three cases arising out of a boundary dispute between the Whitcombes and their neighbors, Larry and Susan He-nak. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
United States district courts lack the authority to review final judgments of state courts acting judicially; such review may only be had in the United States Supreme Court. See Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). The Rooker-Feldman doctrine thus bars cases such as the Whitcombes’: “cases brought by state-court losers complaining of injuries caused by state-court judgments rendered before the district court proceedings commenced and inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005). Dismissal was proper.
The district court also properly denied the 'Whitcombes’ numerous motions seeking reconsideration, vacatur of the judgment, and leave to refile.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.